DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-34 include, or depend from claims that include, the limitation(s) “…an "O" configuration…”
The specification as filed does not describe the "O" configuration with any structural detail. The body of specification as filed (published) mentions "O" configuration in [0005-0008, 0029, 0031, 0044, 0047], however, the cited paragraphs use language similar or identical to the claim language. The term "O" configuration is not a term of art and it is unclear what structural relationship is required by the limitation "O" configuration. 
s 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structure referred to by the limitation(s) “an "O" configuration”.
The specification as filed does not describe the "O" configuration with any structural detail. The body of specification as filed (published) mentions "O" configuration in [0005-0008, 0029, 0031, 0044, 0047], however, the cited paragraphs use language similar or identical to the claim language. The term "O" configuration is not a term of art and it is unclear what structural relationship is required by the limitation "O" configuration. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28-29, 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (US 5857523).

Regarding claim 28, Edwards teaches:
A method of operating a downhole tool, comprising: 
installing an upper flapper sub-assembly (Edwards comprising 38) comprising 
an upper flapper (Edwards 38) and 
a lower flapper sub-assembly (Edwards comprising 60) comprising a lower flapper (Edwards 60) with respect to a flow tube (Edwards 52) in an "O" configuration such that the upper flapper sub-assembly and the lower flapper sub-assembly are in a closed position (Edwards Fig. 3); 
actuating the upper flapper sub-assembly from the closed position to an open position by an actuation mechanism (Edwards comprising 42); and 
after (Edwards 4:38-51) the actuating the upper flapper sub-assembly step, opening the lower flapper sub-assembly by the flow tube travelling downward to engage the lower flapper.

Regarding claim 29, Edwards teaches:
The method of claim 28, wherein the upper flapper holds (Edwards 4:15-24) pressure from above when the upper flapper sub-assembly is in the closed position, and wherein the lower flapper holds (Edwards 4:33-36) pressure from below when the lower flapper sub-assembly is in the closed position. 

Regarding claim 31, Edwards teaches:
The method of claim 30, wherein the lower flapper is a non-equalizing flapper (Edwards 60). 

Allowable Subject Matter
Claim 1, 10, 19, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-9, 11-18, 20-27, 30, 32-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to teach or suggest the following as specifically called for in the claimed combination:
A downhole tool comprising: an upper flow tube connected to a lower flow tube; 
an upper flapper sub-assembly comprising an upper flapper; and 
a lower flapper sub-assembly comprising a lower flapper, wherein the upper flapper sub-assembly and the lower flapper sub-assembly are installed with respect to the upper flow tube and the lower flow tube in an "O" configuration such that the upper flapper sub-assembly and the lower flapper sub-assembly are in a closed position, 
wherein the upper flapper sub-assembly and the lower flapper sub-assembly are capable of being independently actuated, and 
wherein the upper flow tube and the lower flow tube remain stationary when the upper flapper sub-assembly or the lower flapper sub-assembly is actuated from the closed position to an open position.

Prior Art
 The closest prior art references are as follows:	 
Edwards (US 5857523) teaches a downhole tool comprising: an upper flow tube (Edwards 28) connected to a lower flow tube (Edwards 52); 
an upper flapper sub-assembly (Edwards comprising 38) comprising an upper flapper (Edwards 38); and a lower flapper sub-assembly (Edwards comprising 60) comprising a lower flapper (Edwards 60), wherein the upper flapper sub-assembly and the lower flapper sub-assembly are installed with respect to the upper flow tube and the lower flow tube in an "O" configuration such that the upper flapper sub-assembly and the lower flapper sub-assembly are in a closed position (Edwards Fig. 3), wherein the upper flapper sub-assembly and the lower flapper sub-assembly are capable of being independently actuated (Edwards via 42, 66), but does not expressly state: wherein the upper flow tube and the lower flow tube remain stationary when the upper flapper sub-assembly or the lower flapper sub-assembly is actuated from the closed position to an open position.
Conrad (US 2952438) teaches a downhole valve with a shiftable flapper but does not teach a flow tube. 
Conrad (US 3036810) teaches a downhole valve with a shiftable flapper but does not teach a flow tube. 
Mott (US 3151839) teaches a downhole valve with a two way shiftable flapper and flow tube.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808.  The examiner can normally be reached on M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/David Carroll/           Primary Examiner, Art Unit 3674